                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 LEVI ARTHUR FEDD,

               Plaintiff,                                CIVIL ACTION NO.: 6:18-cv-121

        v.

 UNIT MANAGER BYIRD; JOHN AND/OR
 JANE DOE; and WARDEN JOHN AND/OR
 JANE DOE,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 12). Plaintiff did not file Objections

to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiff’s Complaint

pursuant to 28 U.S.C. § 1915(g), DIRECTS the Clerk of Court to enter the appropriate judgment

of dismissal and CLOSE this case, and DENIES Plaintiff leave to appeal in forma pauperis.

       SO ORDERED, this 1st day of August, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
